                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

LINDSAY O’BRIEN QUARRIE,

       Plaintiff,

v.                                                       Civ. No. 17‐350 MV/GBW

STEPHEN WELLS, et al.,

       Defendants.


                     ORDER GRANTING PLAINTIFF’S MOTION
                          TO UPDATE CASE CAPTION

       THIS MATTER comes before the Court on Plaintiff’s Motion to Update Case

Caption. Doc. 192. Because Lorie Liebrock, who was sued in her official capacity only,

no longer holds the position of Dean of Graduate Studies at NMT, Plaintiff moves to

update the case caption. Defendants have indicated that they “are not opposed to the

relief requested by Plaintiff,” and agree that Federal Rule of Civil Procedure 25

mandates substitution of Dr. Aly El‐Osery, the new Dean of Graduate Studies, as a

party. Doc. 194. Defendants’ only opposition to the Motion is “based on Plaintiffs’

unsupported arguments and commentary.”

       Indeed, Rule 25 states: “when a public officer who is a party in an official

capacity dies, resigns, or otherwise ceases to hold office while the action is pending…

[t]he officer’s successor is automatically substituted as a party.” Fed. R. Civ. P. 25(d).

Given the clarity of the law on this point and the absence of any actual dispute between
the parties, Plaintiff’s Motion to Update Case Caption (doc. 92) is hereby GRANTED.

Dr. Aly El‐Osery, in his official capacity, shall be SUBSTITUTED as a party in place of

Lorie Liebrock and all future filings shall reflect this change.




                                                  _____________________________________
                                                  GREGORY B. WORMUTH
                                                  UNITED STATES MAGISTRATE JUDGE




                                              2
